           Case 1:17-cv-05507-AKH Document 35 Filed 01/18/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x         Case No. 17-CV-05507 (AKH)
CLAUDINNE FELICIANO,
Individually and on behalf of all others
similarly situated,

                          Plaintiff,
                                                                       ORAL ARGUMENT REQUESTED
                 -against-

CORELOGIC SAFERENT, LLC,
a/k/a CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,

                           Defendant.
-------------------------------------------------------------x

                     PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

        Pursuant to Rule 23 of the Federal Rules of Civil Procedure and this Court’s Scheduling

Order, ECF No. 33, Plaintiff Claudinne Feliciano (“Plaintiff ”) moves this Court to: (a) certify

this action as a class action; (b) appoint Plaintiff as class representative; and (c) designate the

undersigned as class counsel (the “Motion”).

        The grounds for this Motion are set forth in detail in the accompanying Memorandum of

Law in Support of Plaintiff’s Motion for Class Certification, and are supported by the

Declarations of Seth R. Lesser, Esq., Margarita Abadie and William Yates, and the exhibits

attached thereto.

Dated: Rye Brook, New York
       January 18, 2019
                                                     Respectfully submitted,

                                                     KLAFTER OLSEN & LESSER LLP



                                                     Seth R. Lesser
                                                     Alexis Castillo

                                                         1
Case 1:17-cv-05507-AKH Document 35 Filed 01/18/19 Page 2 of 3



                           Two International Drive, Suite 350
                           Rye Brook, New York 10573
                           (914) 934-9200

                           FISHMANLAW, PC
                           James B. Fishman
                           305 Broadway, Suite 900
                           New York, New York 10007
                           (212) 897-5840




                              2
         Case 1:17-cv-05507-AKH Document 35 Filed 01/18/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 18, 2019, I electronically filed: (i) Plaintiff’s Motion for

Class Certification; (ii) Plaintiff’s Memorandum of Law in Support of Plaintiff’s Motion for

Class Certification; (iii) the Declaration of Seth R. Lesser and the accompanying exhibits; (iv)

the Declaration of Margarita Abadie and the accompanying exhibits; and (v) the Declaration of

William Yates and the accompanying exhibits, with the Clerk of the District Court using the

CM/ECF system, which electronically sends notice to all counsel of record, as set forth below:

               Amanda L. Genovese
               Ronald I. Raether, Jr.
               Timothy J. St. George
               TROUTMAN SANDERS LLP
               1001 Haxall Point
               Richmond, VA 23219
               Tel: (804) 697.1254
               Email: amanda.genovese@troutmansanders.com
                      ron.raether@troutman.com
                      tim.st.george@troutman.com

Dated: Rye Brook, New York
       January 18, 2019
                                              Respectfully submitted,

                                              KLAFTER OLSEN & LESSER LLP


                                              /s/Seth R. Lesser
                                              Seth R. Lesser
                                              Alexis Castillo
                                              Two International Drive, Suite 350
                                              Rye Brook, New York 10573
                                              (914) 934-9200

                                              FISHMANLAW, PC
                                              James B. Fishman
                                              305 Broadway, Suite 900
                                              New York, New York 10007
                                              (212) 897-5840




                                                 3
